Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered May 2, 2014. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). Contrary to defendant’s contention in his pro se supplemental brief, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that he understood “ ‘that the right to appeal is separate and distinct from those rights automati*1685cally forfeited upon a plea of guilty’ ” (People v Dames, 122 AD3d 1336, 1336 [2014], lv denied 25 NY3d 1162 [2015]). That valid waiver forecloses any challenge by defendant to the severity of the sentence (see Lopez, 6 NY3d at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Whalen, P.J., Smith, Lindley, NeMoyer and Scudder, JJ.